DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-14, the examiner found no reference in the prior art that disclosed or rendered obvious a positioning system comprising: 
a controller configured to determine a value of at least one body parameter based on a sensor signal of an at least one sensor; 
at least one actuatable support configured to move at least one of an arm and a leg of a patient with respect to a torso of the patient; 
wherein the controller is configured to actuate the at least one actuatable support depending on the determined value of the at least one body parameter to move at least one of the arm and the leg relative to the torso of the patient, such that the patient is guided to a posture for diagnostic imaging and including all imitations recited in independent claim 1.
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
actuating, with a controller, at least one actuatable support of a positioning system, the actuatable support being configured to move at least one of an arm and a leg of a patient with respect to a torso of the patient, wherein the actuatable support is actuated in dependence of a determined value of an at least one body parameter, such that the patient is guided to a posture for diagnostic imaging based on moving at least one of the arm and the leg relative to the torso and including all imitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2016092797

    PNG
    media_image1.png
    282
    241
    media_image1.png
    Greyscale

FIG. 1D is a top view of an image capturing posture during examination of the left breast according to the first embodiment.


    PNG
    media_image2.png
    296
    279
    media_image2.png
    Greyscale

FIG. 5E is a schematic configuration diagram of a modification of the fourth embodiment including a posture changing unit.


If the pressure of the examinee 48 who grips the gripper unit 11 against the front plate 3 is insufficient, the posture changing unit 62 brings the image capturing posture of the examinee 48 close to a lying position, thereby enhancing the contact between the examinee 48 and the front plate 3 due to the own weight. 
[Examiner note: see Fig. 5E shown above]


WO2016092797 to Ito discloses a system configured to position a patient in a posture for imaging.  Ito fails to disclose or render obvious however, a system wherein a controller is configured to actuate at least one actuatable support depending on a determined value of an at least one body parameter to move at least one of an arm and leg relative to a torso of the patient, as recited in instant application 16/954581 independent claims 1 and 15, noted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884